Appellant was convicted in criminal District Court No. 2 of Dallas county of the offense of burglary, and his punishment fixed at two years in the penitentiary.
The record presents no bills of exception. The statement of facts *Page 70 
shows without dispute the burglary of the house alleged in the indictment, the finding in appellant's possession shortly thereafter property taken from the alleged burglarized house, and appellant's confession that he was implicated in the burglary. The indictment is in regular form, and the charge of the court correctly presents the law.
No error appearing, an affirmance is ordered.
Affirmed.
                          ON REHEARING.                         April 25, 1923.